DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 7/6/21 and IDS filed 3/23/20 (2 IDS); 4/10/20 and 2/25/21(2 IDS). Claims 1-24, 27, 33-35 and 41-43 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 7/6/21 is acknowledged.  The traversal is on the ground(s) that the national stage application under 371 “ serious burden” standard applies and prior art search has been carried out as shown by international search report  and these documents should make less burdensome on the examine to consider all pending claims together in the present application.  This is not found persuasive because instant application is a national stage application and under lack of unity examiner cited the  art and the composition claim 27 was obvious over WO document and as such unity between the groups I-III is broken.
The requirement is still deemed proper and is therefore made FINAL.
Claims 27, 33-35 and 41-43 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/6/21.
Applicants are notified that election of species is withdrawn.
Claims 1-24 are examined in the application.

Information Disclosure Statement
Applicants submitted co-pending application twice and submitted it on transmittal letter. In response to this, applicants submit the co-pending application on the IDS form instead of citing on the transmittal letter where examiner can sign and date.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for method of straightening the hair using three species under formula (I) and applying heat by using flat iron for straightening the hair, does not reasonably provide enablement for straightening the hair using all the compound of formula (I) only without application of heat or the combination of formula (I) with epoxy silicones of claims 23-24. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement In re Wands, 858 F.2d 731, 737, 8 USPQ 2d 1400, 1404 (Fed. Cir. 1998). The court set forth the eight factors to consider when assessing if a disclosure would require undue experimentation. Citing Ex parte Forman, 230 USPQ 546, the court recited eight factors
 These factors include, but are not limited to:
1) The breadth of the claims,
2) The nature of the invention,
3) The state of the prior art,
4) The level of one of ordinary skill,
5) The level of predictability in the art,
6) The amount of direction provided by the inventor,
7) The existence of working examples
8) The quantity of experimentation needed to male or use the invention based on the content of the disclosure.
(1 and 2)  The breadth of the claims and the nature of the invention: Claim 1 is drawn to:


    PNG
    media_image1.png
    308
    584
    media_image1.png
    Greyscale

Thus, claim 1 drawn to straightening hair using the polymer, which are amino-functional silicones. Thus polymer is combined with at least one aldehyde (claim 17) or glyoxylic acid (claims 18 20) or epoxy silicone of claim 20.
(3 and 5)   The state of the prior art and the level of predictability in the art: 
Art teaches straightening hair using glyoxylic acid and combination with heat. See US 2015/0305469 (‘469) cited on the PTO-892. Applicants Attention is drawn to example 1 wherein the compostion, which has glyoxylic acid, is applied to hair and then straightened with straightening iron. See claim 1 of WO 2014/068101 (101). This document claims straightening hair by applying composition with carboxylic acid derivative like glyoxylic acid and applying heat to hair. See WO 2015/155047 (‘047) submitted in the IDS dated 3/23/20 this document also teaches straightening hair using the combination of N-acyl amides and shaping the hair using heat. See also WO 2011/104282 (‘282) submitted with the IDS dated 2/25/21 teaches the combination of glyoxylic acid with hair straightening iron. Thus, art teaches the combination of heat with straightening iron and compounds for straightening hair. Formula (I) claimed in the instant 
Applicant’s attention is drawn to WO ‘101 at pages 16 for conditioning agents and silicones are conditioning agents and amino-modified silicones are condition agents.
 (6-7) The amount of direction provided by the inventors and the existence of working examples: 
Example 1 and application procedure drawn to invention at ¶ [0042] explicitly teaches applying formula 1A-1 and then applying flat iron. See also ¶ [0056] for combination of Silmer ® NH-Di-8 (species under formula I) and Silmer® EP Di-10 (species under formula I) with glyoxylic acid. This example also teaches applying flat iron at ¶ [0059]. There is no data for the combination of formula (I) with epoxy silicone. Epoxy silicones are used for treating damaged hair and these silicones alone are not useful for straightening hair alone. See co-pending application 16/06913.
(8) The quantity of experimentation needed to make or use the invention bases on the content of the disclosure: In view of the art which teaches claimed silicones as conditioning agents and epoxy silicone for treating damaged hair and examples in the specification teaching the combination of flat iron with  claimed silicone species  for straightening hair,  and due to lack of data for all the compounds in the formula (I),  further testing would be necessary to use the claimed invention and the practice of the full scope of the invention would require undue experimentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619